Citation Nr: 0949010	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in April 2006.  A transcript 
of those proceedings has been associated with the Veteran's 
claims file.  

By way of background, the Veteran's claim was last remanded 
for further procedural development in May 2009.  After 
completing the requested development, the Appeals Management 
Center (AMC) readjudicated the claim, as reflected by an 
October 2009 supplemental statement of the case.  Because the 
benefit sought remains denied, the claim has been returned to 
the Board.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right knee disability was denied by a May 2002 rating 
decision.

2.  The evidence submitted since May 2002 is cumulative, does 
not relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
right knee disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were satisfied by an August 2004 
letter, which was sent prior to the initial adjudication of 
the instant claim, and which apprised the Veteran of the new 
and material evidence necessary to reopen his claim and the 
reason his claim was initially denied, thereby complying with 
the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the duty to assist, the Veteran's private treatment 
records were obtained, and pursuant to the Board's prior 
remands, the AMC contacted both the Beaufort Naval Hospital 
and the National Personnel Records Center (NPRC) to request 
the Veteran's records from his reported in-patient three-day 
hospitalization during service; however, no in-patient 
records were located.  Accordingly, the Board determines that 
all available evidence identified by the Veteran as relevant 
has been obtained.  The Veteran also testified at a hearing 
before the undersigned Veterans Law Judge.  However, he was 
not examined for VA purposes because that requirement is not 
triggered in claims to reopen until new and material evidence 
has been presented, and as discussed below, the Veteran has 
not submitted any such evidence.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.


II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a right knee disability was denied by a May 2002 rating 
decision.  The Veteran failed to perfect his appeal, and his 
claim became final.  38 C.F.R. § 20.1103.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO initially denied the Veteran's service connection 
claim for a right knee disability because the disability 
existed prior to service, and the medical evidence failed to 
show it was aggravated by service.  

At the time the Veteran's right knee disability service 
connection claim was denied, the evidence of record consisted 
of the Veteran's statements, service treatment records, post-
service private treatment records, and an April 2002 VA 
examination report.  In his statements, the Veteran asserted 
that his rigorous physical training while in service 
exacerbated his preexisting right knee condition and that he 
was treated for this condition both on base and at an off-
base civilian facility.  The Veteran's active service 
treatment records reflect that he had a preexisting right 
knee injury and surgical repair prior to service, which was 
fully evaluated in a private orthopedic examination in 
December 1992, and that he was treated for right knee pain 
during active service, which included a May 1993 evaluation 
performed at the Orthopedic Department of the Naval Hospital 
in Beaufort, South Carolina.  However, no right knee 
abnormalities were noted at separation from active duty 
(aside from his preexisting right knee surgical scars).  The 
Veteran's post service treatment records documented the 
Veteran's right knee complaints and weight gain, together 
with a diagnosis of right knee arthritis, status post-
reconstructive surgery.  Finally, the April 2002 VA 
examination report reflected the VA examiner's opinion that 
the Veteran's right knee disability was not attributable to 
service, but rather was the result of a normal progression of 
his right knee disability that preexisted service.  The 
examiner also opined that the present manifestation of the 
Veteran's right knee disability may be attributable to the 
Veteran's weight gain since the time of his initial injury.

Evidence submitted since the Veteran's service connection 
denial includes the Veteran's hearing testimony, statements 
submitted by the Veteran and his wife, private treatment 
records, and negative responses to the AMC's requests for the 
Veteran's reported in-service hospital treatment at Beaufort 
Naval Hospital in 1993.  In his hearing testimony and 
submitted statements, the Veteran again asserts that his knee 
condition was permanently aggravated by service; however, he 
now reports a three-day admission to the Beaufort Naval 
Hospital to treat his knee injury.  The Veteran's wife's 
statement reflects her observations regarding the current 
severity of the Veteran's right knee disability and its 
affect on his daily life, and his private treatment records 
reflect diagnoses of right knee osteoarthritis.  Finally, 
responses from Beaufort Naval Hospital and the NPRC indicate 
that no records regarding the Veteran's reported in-service 
hospitalization were found.

The Board finds that the Veteran has not submitted new and 
material evidence to reopen his previously denied claim.  
While the Veteran now contends a three-day hospitalization at 
Beaufort Naval Hospital during his active service establishes 
that his pre-existing right knee disability was aggravated by 
service, there is no record of any such hospitalization.  
Moreover, the Veteran's contention that his preexisting right 
knee disability was permanently aggravated in service, as 
reflected by treatment "on and off base," was considered by 
both the April 2002 VA examiner who opined that the Veteran's 
right knee disability was not permanently aggravated by 
service and the May 2002 rating decision that denied the 
Veteran's service connection claim.  As referenced above, the 
VA examiner who examined the Veteran in April 2002 opined 
that the Veteran's present knee disability was not the result 
of a permanent in-service aggravation, but rather the result 
of the natural progression of his initial injury over time, 
coupled with his weight gain since the time of his injury.  
Moreover, the examination report reflects that the examiner 
reviewed the Veteran's service treatment records when forming 
this opinion, which included the Veteran's active duty 
treatment records (reflecting evaluations of the Veteran's 
right knee condition) and his post service reserve records 
(reflecting the Veteran's continued complaints of right knee 
pain and his documented weight gain).  Furthermore, the Board 
notes that while the Veteran believes his current disability 
is the result of a permanent in-service aggravation of his 
preexisting knee disability, the Veteran is not medically 
qualified to offer an opinion that his preexisting right knee 
disability was aggravated by service, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim, Hickson v. West, 11 Vet. App. 374 (1998).

Finally, the Veteran's newly submitted private treatment 
records do not relate to an unestablished fact necessary to 
substantiate his claim.  While these records reflect that the 
Veteran continues to have a current right knee disability, 
they do not suggest that the Veteran's currently disability 
is attributable to service or that it was permanently 
aggravated by service.   Medical records describing the 
Veteran's current condition are not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  

Accordingly, the Board concludes that the evidence submitted 
since the May 2002 rating decision is not new and material 
and does not serve to reopen the Veteran's claim.

ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
right knee disability is not reopened.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


